DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson (U.S. Publication No. 2013/0289650).  

Regarding Claim 1, Karlsson teaches a method for controlling blood pressure in a patient, delivering a therapy for chronically maintaining blood pressure with a prescribed range, including delivering neuromodulation energy (Para 19,“In specific embodiments, the neuromodulation device is configured to apply the electric activation to decrease renal sympathetic hyperactivity of the patient based on monitored blood pressure and monitored blood volume of the patient, substantially without thermal energization of the patient's body by applying the electric activation.  The feedback control module provides feedback control information for adjusting the electric activation to be applied by the 
Regarding Claim 2, Karlsson teaches wherein the blood pressure demand event is indicated for an increased blood pressure (Para 12, “The patient's condition relating to hypertension or other cardio-renal disorders (e.g., blood pressure, blood volume, etc.) is monitored and used as feedback to control delivery of the neural modulation via the neural modulator.”) 
Regarding Claim 3, Karlsson teaches wherein delivering the therapy includes delivering spinal cord stimulation (SCS) to a thoracic region of the spinal cord (Para 11). 
Regarding Claim 4, Karlsson teaches wherein delivering the SCS includes delivering the SCS within the T10-T12 region (Fig 1, Para 38, “FIG. 1 is an illustration of the innervation of the kidneys.  The sympathetic innervation of the kidneys originates from the lower thoracic and upper lumbar spinal cord regions and the parasympathetic innervation of the kidneys originates from the vagus nerve. Fig 2, Para 40 “FIG. 2 is an illustration of sympathetic pathways between the sympathetic control centers and the kidneys.  Afferent sympathetic pathways travel from the kidney to the control centers for neuromodulation in the midbrain.  Activation of these pathways increases global sympathetic traffic, which may adversely affect vascular tone and integrity, and may lead to inappropriate myocardial hypertrophy, myocardial cell damage, and arrhythmias.  Increased renal sympathetic signaling stimulates sodium retention, volume expansion, and renal vasoconstriction.  The consequences of increased renal sympathetic efferent traffic may also lead to an increase in afferent traffic, thereby creating a positive feedback loop with many deleterious vascular, myocardial, and renal consequences. [0041] A first mechanism of action of this invention is to reduce the afferent sympathetic reflex from the kidneys by blocking sympathetic input to the kidneys.  Spinal cord modulation, renal plexus modulation, or renal nerve modulation are directed toward blocking such efferent sympathetic drive to the kidneys to prevent further signal transduction that regulates systemic hypertensive response.”).   
 
Regarding Claim 6, Karlsson teaches wherein the neuromodulation energy delivered using the first parameter set has a lower frequency than the neuromodulation energy delivered using the second parameter set (Parameter set of activating electrodes at different positions in applying modulation for blood pressure control within the same mechanism, Fig 10 gives table of guidance for modulation, 1st parameter set -  Para 42, “Orthodromic neural stimulation at an intermediate frequency (e.g., about 50-500 Hz) involves titrating current level and waveform parameters to achieve the desired effects.  The pulse width is generally in the intermediate range (about 100 .ms to 2 ms) and the current level depends on the location of the electrode(s) with respect to the nerve.  For instance, if the electrode is in intimate contact with the renal nerve or plexus, the current level will be relatively low; if the electrode location is in the epidural space of the spinal cord (i.e., indirect nerve contact), the current level will be relatively high.  These parameters will be titrated. 2nd Parameter set – Para 43, “Sympathetic inhibition to block the efferent sympathetic drive to the kidneys can be achieved using different ranges of electric field parameters.  One example is direct current (DC) stimulation.  Because long term DC stimulation may lead to permanent nerve damage, it is desirable to limit the duty cycle to avoid permanent nerve damage (e.g., about 50-70%, or alternately turning on a DC step pulse for several seconds and then turning it off for the same or slightly shorter duration).  Another example is very high frequency stimulation (e.g., on the order of about 2,000-100,000 Hz), which may necessitate a bias to avoid negative current.  The electric fields block orthodromic signaling on the nerves, thereby inhibiting their actions.”). 

Regarding Claim 7, Karlsson teaches wherein the frequency of the neuromodulation energy delivered using the first parameter set is below 500 Hz, and the frequency of the neuromodulation energy delivered using the second parameter set is above 500 Hz (1st set – intermediate frequency (50-500 Hz), 2nd set – high frequency stimulation (2,000 – 100,000 Hz) Para 42, 43).  
Regarding Claim 9, Karlsson teaches wherein the neuromodulation energy delivered using the first parameter set and the neuromodulation energy delivered using the second parameter set have different waveform with different pulse patterns or waveform shapes (Parameter sets include their own stimulation energy that is changed depending on control of blood pressure, Para 16, Par 51 “These electrode settings are combined with pulse characteristics and pulse patterns to produce stimulation.” Para 37, “  The electrical power is a function of the amount of current and waveform parameters such as pulse width, frequency, and duty cycle.”). 
Regarding Claim 10, Karlsson teaches wherein delivering the therapy includes delivering neuromodulation energy to a dorsal column or to a dorsal horn, or delivering neuromodulation energy to a dorsal root ganglia (DRG) or to a dorsal root, or delivering neuromodulation energy to a sympathetic chain or to a peripheral sympathetic nerve (Fig 1, Fig 2, Para 38, Para 40). 

Regarding Claim 11, Karlsson teaches wherein delivering the therapy includes delivering spinal cord stimulation (SCS) to a lumbar or cervical region of the spinal cord (Para 11, Fig 1, Fig 2).

Regarding Claim 12, Karlsson teaches wherein delivering the therapy includes delivering SCS to at least two of a lumbar region, a thoracic region or a cervical region of the spinal cord (Para 11, Fig 1, Fig 2).

Regarding Claim 13, Karlsson teaches wherein the first parameter set and the second parameter set include a different parameter value or a different range of parameter values for at least one parameter selected from the group of parameter consisting of:  38Attorney Docket No. 279.072US1 Client Ref. 18-0173US01frequency, pulse width, burst duration for a burst of pulses, active electrodes, fractionalization values for active electrodes (Para 16, For each parameter set “Adjusting the electric activation comprises modifying at least one of a plurality of electric activation parameters including a current level, a pulse width, a frequency, a duty cycle, and a location of the patient’s body to which the electrical activation is applied.”).   
Regarding Claim 14, Karlsson teaches wherein the blood pressure demand event includes a posture change or an activity change for the patient, or the blood pressure demand event includes at least one of acute decompensation in heart failure, arrhythmia, or bradycardia, or the blood pressure demand event includes at least one of neurally- mediated hypotension, decreases in blood volume, anaphylactic shock or medication intake (Para 12, “The patient's condition relating to hypertension or other cardio-renal disorders (e.g., blood pressure, blood volume, etc.) is monitored and used as feedback to control delivery of the neural modulation via the neural modulator.”). 
Regarding Claim 15, Karlsson teaches wherein determining the actual or anticipated blood pressure demand event includes: sensing blood pressure to determine the blood pressure event; sensing evoked compound action potentials associated with a blood pressure response; sensing activity; sensing posture; or receiving via a user interface a user inputted signal (Para 16).  

Regarding Claim 16, Karlsson teaches further comprising optimizing the first and second parameter sets to provide the desired blood pressure responses (Para 16).  

Regarding Claim 17, Karlsson teaches wherein optimizing the first and second parameter sets includes: detecting blood pressure or another indicator of sympathetic tone, and using the detected blood pressure or other indicator of sympathetic tone to optimize the first and second parameter sets; detecting paresthesia coverage in lower legs when the neuromodulation energy is delivered using the first parameter set; optimizing at least one of the first and second parameter sets for pain relief, or  39Attorney Docket No. 279.072US1 Client Ref. 18-0173US01optimizing the first and second parameter sets includes optimizing neuromodulation frequencies to provide the desired blood pressure responses (Para 16, 18, 19).  

Regarding Claim 18, Karlsson teaches wherein optimizing the first and second parameter sets includes implementing an optimization schedule to determine when the first and second parameters sets are optimized (Para 18, 19, Fig. 10, Fig 11). 

Regarding Claim 19, Karlsson teaches a system, comprising: a blood pressure modulation device(Fig 3, #12, Para 50) configured to deliver a therapy to chronically maintain blood pressure within a prescribed range (Claim 15 -18), the blood pressure modulation device including a neuromodulator configured to deliver neuromodulation energy to neural tissue in a spinal cord or near the spinal cord using a first parameter set (Para 11, Fig 3, Fig 4); and a controller (Fig 5, #55), including analyzer circuitry configured to determine an actual or anticipated blood pressure demand event indicated for a blood pressure change (Fig 9, #210 – monitoring device, Para 64), and therapy parameter adjuster circuitry configured to respond to the actual or anticipated blood pressure demand event by delivering neuromodulation energy using a second parameter set to change the blood pressure (Fig 9. Feedback Control 206/processor, Para 19, Para 64, 65).  

Regarding Claim 20, Karlsson teaches a non-transitory machine-readable medium including instructions, which when executed by a machine, cause the machine to deliver a therapy for chronically maintaining blood pressure with a prescribed range, including deliver neuromodulation energy to neural tissue in a spinal cord or near the spinal cord using a first parameter set, determine an actual or anticipated blood pressure demand event indicated for a blood pressure change, and respond to the determined actual or anticipated blood pressure demand event by delivering neuromodulation energy using a second parameter set to change the blood pressure (Claim 19, 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (U.S. Publication No. 2013/0289650) in view of Rooney (U.S. Publication No. 2007/0073345).   

Regarding Claim 5, Karlsson fails to teach wherein delivering the SCS includes delivering the SCS to cause paresthesia in legs of the patient, and the paresthesia covers a majority of both legs and is perceived by the patient as substantially uniformly distributed in the legs.
Rooney teaches, delivering the SCS includes delivering the SCS to cause paresthesia in legs of the patient, and the paresthesia covers a majority of both legs and is perceived by the patient as substantially uniformly distributed in the legs (Para 93, “SCS may be delivered to the T7-T11 vertebral levels as well as the T10-L1 vertebral levels in combination with PNFS to give paresthesia into the back, leg, and/or foot.”). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Neuromodulator as taught by Karlsson with delivering the SCS includes delivering the SCS to cause paresthesia in legs of the patient, and the paresthesia covers a majority of both legs and is perceived by the patient as substantially uniformly distributed in the legs, as taught by Rooney, since such a modification would provide the predictable result of enhancing the therapeutic effectiveness of the neuromodulator in providing patients dealing with blood pressure issues the added benefit of pain relief.  



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (U.S. Publication No. 2013/0289650) in view of Zhang (U.S. Publication No. 2019/0009094).   
Regarding Claim 8, Karlsson fails to teach wherein the frequency of the neuromodulation energy delivered using the first parameter set is within a range between 20 Hz to 200 Hz, and the frequency of the neuromodulation energy delivered using the second parameter set is within a range between 700 Hz to 1500 Hz. 
Zhang teaches, the frequency of the neuromodulation energy delivered using the first parameter set is within a range between 20 Hz to 200 Hz, and the frequency of the neuromodulation energy delivered using the second parameter set is within a range between 700 Hz to 1500 Hz ( Para 63 “By way of example and not limitation, the selective neuromodulation may be delivered within a frequency range selected from the following frequency ranges: 2 Hz to 1,200 Hz; 2 Hz to 1,000 Hz, 2 Hz to 500 Hz; 2 Hz to 350 Hz; or 2 Hz to 130 Hz.  Systems may be developed to raise the lower end of any these ranges from 2 Hz to other frequencies such as, by way of example and not limitation, 10 Hz, 20 Hz, 50 Hz or 100 Hz.”).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Neuromodulator as taught by Karlsson with, the frequency of the neuromodulation energy delivered using the first parameter set is within a range between 20 Hz to 200 Hz, and the frequency of the neuromodulation energy delivered using the second parameter set is within a range between 700 Hz to 1500 Hz as taught by Zhang, since such a modification would provide the predictable result of providing ideal neurostimulation frequencies for effective neural stimulation of targeted cells.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792